Title: Appointment as Delegate to the Continental Congress, 22 July 1782
From: 
To: Hamilton, Alexander,Duane, James,Floyd, William,Scott, Morin,L’Hommedieu, Ezra


Poughkeepsie, New York, July 22, 1782. On this date the New York legislature passed the following resolution: “Resolved, That the Honorable James Duane, William Floyd, John Morin Scott, Ezra L’Hommedieu and Alexander Hamilton, Esquires, be, and are hereby declared duly nominated and appointed Delegates, to represent this State in the United States in Congress assembled, for one Year, from the first Monday in November next ensuing.”
